Citation Nr: 1045145	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  02-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a urinary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to December 
1991.  She also spent time in the National Guard.

This matter originally came before the Board of Veteran's Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in North Little Rock, Arkansas.  The 
matter was previously remanded by the Board in June 2004, June 
2007, September 2008, and April 2010.  Thereafter, it was 
returned to the Board.  An specialist medical opinion was 
obtained in December 2009.

The Veteran testified before a Veteran's Law Judge in November 
2003.  Insofar as that Judge is no longer employed by the Board 
the Veteran was afforded another hearing.  She testified before 
the undersigned Veteran's Law Judge at a December 2008 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its April 2010 remand of this matter, the Board instructed 
that the Veteran be afforded a new VA examination to determine 
the cause of the Veteran's urinary symptoms, including whether 
the Veteran had internal cystitis.  This was requested because an 
expert medical opinion was received that indicated that the 
Veteran was not properly evaluated for internal cystitis at her 
previous VA examinations and that the expert was therefore unable 
to determine whether the Veteran had a current disability as 
opposed to a congenital susceptibility to urinary tract 
infections.

The Veteran was notified of her VA examination by a letter dated 
in April 2010.  The Veteran did not attend the examination.  A 
supplemental statement of the case (SSOC) was sent to the Veteran 
at a different address in September 2010 which was returned to 
the sender with the notation that the Veteran's forwarding 
address had expired.  It does not appear that any attempt was 
made to determine a more recent address, nor was the SSOC resent.  
Thus, she apparently has not been informed that she missed the 
scheduled exam.  The most recent information of record indicates 
that the Veteran now has a different address than either of the 
two addresses to which correspondence was previously sent.  

The Veteran's representative contended that the Veteran may not 
have received notice of her VA examination due to the confusion 
about her current address.  While the Veteran has the 
responsibility to update her address with VA, the Board is 
nonetheless of the opinion that the Veteran should be afforded 
another opportunity to appear for a VA examination.  However, the 
Veteran is advised that if she fails to appear for this 
examination without good cause, her case will be decided without 
it.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination, conducted by an appropriate 
examiner, to determine the precise nature of 
her bladder/urinary tract problems.  A copy 
of the notice to the Veteran of the time and 
place of her examination should be placed in 
the claims file.  

The examiner should review the entire claims 
file, including the December 2009 expert 
opinion and the prior VA examination reports; 
he or she must indicate that this was done in 
his or her report.  The examination should 
encompass all tests and studies that are 
necessary to determine whether the Veteran 
currently has interstitial cystitis or other 
chronic urinary tract impairment.  If 
interstitial cystitis or another chronic 
disability of the genitourinary system is 
diagnosed, the examiner should provide an 
opinion concerning whether it is at least as 
likely as not (at least 50 percent likely) 
that the Veteran's urinary symptoms during 
service either caused, or represented the 
onset of, this disability.  It should be 
indicated whether the recurrent infections in 
service would likely lead to any currently 
noted disorder.

If interstitial cystitis is not diagnosed, 
the examiner should explain the nature and 
cause of the Veteran's current urinary 
symptoms.  This explanation should include a 
discussion of the following:   

	(a) whether the Veteran's current symptoms 
constitute: a chronic disability of the 
genitourinary system or, alternatively, 
isolated and unrelated acute and transitory 
events, and 

	(b)  whether the Veteran's current 
symptoms are due to a congenital disease or 
defect, including but not limited to a 
"congenital susceptibility" to recurrent 
UTIs.

The examiner should provide a complete 
rationale for his or her conclusions and 
should reference the prior VA examinations 
and the December 2009 expert medical opinion 
as necessary.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


